United States Court of Appeals
                        For the First Circuit

No. 13-1085

              IN RE: GENZYME CORP. SECURITIES LITIGATION,


      DEKA INTERNATIONAL S.A. LUXEMBOURG; CITY OF EDINBURGH
    COUNCIL AS ADMINISTERING AUTHORITY OF THE LOTHIAN PENSION
            FUND; GOVERNMENT OF GUAM RETIREMENT FUND,

                        Plaintiffs, Appellants,

       VIVIAN OH, individually and on behalf of all other
    similarly situated; JON RAHN, individually and on behalf
                of all others similarly situated;
                 GENZYME INSTITUTIONAL INVESTORS,

                              Plaintiffs,

                                  v.

     GENZYME CORPORATION; HENRI A. TERMEER; DAVID P. MEEKER;
       MICHAEL S. WYZGA; ALLISON LAWTON; MARK R. BAMFORTH;
                       GEOFFREY MCDONOUGH,

                        Defendants, Appellees.



                             ERRATA SHEET


     The opinion of this Court issued on June 5, 2014, is amended
as follows:

     On page 6, line 6: replace "David Termeer" with "Henri
Termeer"

     On page 25, line 14: delete the apostrophe in "Plaintiffs'
claim" to read: "Plaintiffs claim"